Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-13 and 19-22 drawn to a storage device in the reply filed on 11/29/21 is acknowledged. Applicant’s election without traverse of the species of Group 2, the species of Figs 14-20, in the same reply is also acknowledged, as is applicants indication that all of the elected invention claims 1-13 and 19-22 also read on the elected species of Group 2.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without11/29/21. An action on the merits of claims 1-13 and 19-22 follows.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabouli (2019/0248555). 
The storage device of claims 1, 2 and 12 reads on several embodiments of the biometric locking cannabis/pill container of Cabouli. 
For example, with reference to claim 1 and Cabouli, the claimed storage device in claim 1 can be container 10A.
The claimed housing having a sidewall that defines an opening can be container bottom 24.
The claimed lid coupled to the sidewall etc., can be container top 22.
at least one container that receives the plant product and that is removably received in the storage space can be one tubular container 34. Note that the claim phrase “that receives the plant product” is read by the examiner as something like “that can receive the plant product” since no plant product is positively claimed. The at least one container in Cabouli meets the functional claim requirement of  “that can receive the plant product” in two ways. First of all, a container such as container 34 can receive some plant product. Second, or alternatively, Cabouli actually discloses that the container has plant product (the cannabis) therein. 
Regarding claim 2, note the embodiment of Fig 8 (that also has a housing (container 48) a lid (not shown in Fig 8) and at least one container (an open tubular cylinder 74). As required in claim 2, the cylinder 74 is open. 
Regarding claim 12 Cabouli discloses the claimed locking.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabouli (2019/0248555) in view of Havilio (2021/0086968) or Europe 0103857 (cited by applicant). Cabouli lack the features of these claims, features that are disclosed by Havilio, and in the case of the fan of claim 5 by Europe ‘857. It would have been obvious in view of Havilio and Europe ‘857 to provide the apparatus of Cabouli with he missing features for the purpose of providing a more useful or more economical apparatus.
Claims 3-4, 6-7 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736